Determination confirmed insofar as it sustains charges filed against petitioner; determination annulled insofar as it removes petitioner from his position as patrolman, on the ground that the removal of petitioner from the police force constitutes an abuse of discretion in imposing the measure of punishment under subdivision 5-a of section 1296 of the Civil Practice Act, and matter remitted to the board of police commissioners of the City of Corning to fix the punishment, penalty, or discipline in accordance with the Civil Service Law. All concur. (Review of the action of the board of police commissioners of Corning, New York, in removing petitioner from his position as patrolman, which proceeding was transferred to the Appellate Division for determination by order of Steuben Special Term.) Present — McCurn, P. J., Vaughan, Wheeler, Van Duser and Williams, JJ.